In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00081-CV




IN RE PARIS INDEPENDENT SCHOOL DISTRICT, ET AL.




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

            On July 29, 2021, Governor Greg Abbott issued Executive Order GA-38, which stated,

“No governmental entity, including a county, city, school district, and public health authority,

and no governmental official may require any person to wear a face covering . . . .” Following

the issuance of Executive Order GA-38, the Paris Independent School District, along with its

board of trustees, Superintendent Paul Jones in his official capacity, and several trustees of the

school district in their official capacities1 (collectively PISD) imposed a mask mandate on all

students, teachers, and staff members at all of the PISD’s campuses.2 On September 10, 2021,

the State of Texas3 (the State) filed a verified original petition and applications for temporary and

permanent injunctive relief, seeking, among other things, a declaration that PISD’s facemask

order was invalid and unlawful. The State also asked for injunctive relief that would prohibit the

enforcement of PISD’s mask mandate. On September 13, 2021, the Honorable R. Wesley

Tidwell, presiding judge of the 6th Judicial District Court of Lamar County4 (the trial court)

entered an order granting the State’s application for a temporary restraining order, and on

September 21, following an evidentiary hearing, the trial court granted the State’s request for a

temporary injunction.



1
    The relators.
2
 The mask mandate was included in the school district’s revised dress code and stated, “For health reasons masks
are currently required for all employees and students to mitigate flu, cold, pandemic, and any other communicable
diseases.”
3
    The real party in interest.
4
    The respondent.
                                                       2
       On September 30, 2021, PISD filed a petition for a writ of mandamus, maintaining that

the trial court clearly abused its discretion (1) by permitting the State to file suit, appear, and

prosecute without legal authority and/or standing, leaving the court without jurisdiction; (2) by

entering an ex parte temporary restraining order without notice, without hearing, and without

explanation as to why it was issued without notice to PISD or why the alleged harm being

addressed was irreparable; and (3) by issuing a temporary injunction that violated state law and

the exclusive authority of the elected public officials of PISD. For those reasons, PISD asks this

Court to grant its petition for a writ of mandamus and either vacate or reverse the district court’s

temporary restraining order and temporary injunction and/or dismiss the underlying suit with

prejudice.

       Mandamus will issue only to correct a clear abuse of discretion and only when there is no

adequate remedy by appeal. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008,

orig. proceeding) (citing Cantu v. Longoria, 878 S.W.2d 131 (Tex. 1994) (per curiam) (orig.

proceeding)); State v. Walker, 679 S.W.2d 484, 485 (Tex. 1984) (orig. proceeding). “A trial

court clearly abuses its discretion if ‘it reaches a decision so arbitrary and unreasonable as to

amount to a clear and prejudicial error of law.’” Walker v. Packer, 827 S.W.2d 833, 839 (Tex.

1992) (orig. proceeding) (quoting Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917

(Tex. 1985) (orig. proceeding), disapproved of by In re Columbia Med. Ctr. of Las Colinas,

Subsidiary, L.P., 290 S.W.3d 204 (Tex. 2009) (orig. proceeding)). “With respect to resolution of

factual issues or matters committed to the trial court’s discretion, for example, the reviewing

court may not substitute its judgment for that of the trial court.” Id. at 839–40 (citing Flores v.

                                                 3
Fourth Court of Appeals, 777 S.W.2d 38, 41–42 (Tex. 1989) (orig. proceeding) (“holding that

determination of discoverability under TEX. R. CIV. P. 166b(3)(d) was within discretion of the

trial court”)).

        “It is the relator’s burden to provide this Court with a sufficient record to establish the

right to mandamus relief.” In re Long, 607 S.W.3d at 446 (quoting In re Henderson, 2015 WL

13522812, at *2) (citing TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1)). In addition, an appendix to

the petition must contain, among other things, “a certified or sworn copy of any order

complained of, or any other document showing the matter complained of . . . .” TEX. R. APP. P.

52.3(k)(1)(A). “‘Documents that are attached to a properly prepared affidavit are sworn copies,’

while documents attached to an improperly prepared affidavit are not.” In re Long, 607 S.W.3d

443, 445 (Tex. App.—Texarkana 2020, orig. proceeding) (quoting In re Henderson, No. 06-15-

00034-CR, 2015 WL 13522812, at *1 (Tex. App.—Texarkana Mar. 10, 2015, orig. proceeding)

(mem. op., not designated for publication) (citing In re Butler, 270 S.W.3d 757, 759 (Tex.

App.—Dallas 2008, orig. proceeding))).

        “‘Because the record in a mandamus proceeding is assembled by the parties,’ we must

‘strictly enforce[] the authentication requirements of rule 52 to ensure the integrity of the

mandamus record.’” In re Long, 607 S.W.3d at 445–46 (alteration in original) (quoting In re

Smith, No. 05-19-00268-CV, 2019 WL 1305970, at *1 (Tex. App.—Dallas Mar. 22, 2019, orig.

proceeding) (mem. op.) (quoting In re McKinney, No. 05-14-01513-CV, 2014 WL 7399301, at

*1 (Tex. App.—Dallas Dec. 15, 2014, orig. proceeding) (mem. op.))). In this case, although

PISD attached an appendix to its petition and a conforming affidavit, it failed to include the trial

                                                 4
court’s order granting the State’s application for temporary injunction,5 the very order of which it

complains.6

         Because PISD has failed to comply with Rule 52, we must deny its petition for a writ of

mandamus.




                                                      Scott E. Stevens
                                                      Justice

Date Submitted:            October 18, 2021
Date Decided:              October 19, 2021




5
Moreover, although PISD refers to its motion to show authority in its mandamus petition, it did not include the
motion in its appendix.
6
 In its response to PISD’s petition, the State included in its appendix a copy of the trial court’s order granting the
State’s application for a temporary injunction. Yet, the State did not provide the Court with a properly prepared
affidavit, which was made by an individual with personal knowledge, verifying that the attached document was a
true and correct copy of the original order. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). Consequently, this Court
cannot consider the proffered order as a part of the record in this matter.
                                                          5